*27OPINION OF THE COURT
Per Curiam.
Scott Porcino has submitted an affidavit dated December 31, 2012, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Porcino acknowledges that he engaged in illegal conduct in violation of Rules of Professional Conduct (22 NYCRR 1200.0) rule 8.4 (b) as evidenced by his conviction of criminal facilitation, a class A misdemeanor, in violation of Penal Law § 115.00, on September 25, 2012. He avers that he could not successfully defend himself on the merits against charges predicated upon the foregoing.
Mr. Porcino acknowledges that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of submitting his resignation, including being barred by Judiciary Law § 90 and the Rules of the Appellate Division, Second Department from seeking reinstatement for at least seven years.
Mr. Porcino’s resignation is submitted subject to any application which could be made by the Grievance Committee for the Ninth Judicial District for an order directing that he make restitution and that he reimburse the Lawyer’s Fund for Client Protection pursuant to Judiciary Law § 90 (6-a) (a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him pursuant to Judiciary Law § 90 (6-a) (d), and specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends that Mr. Porcino’s proffered resignation be accepted.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and effective immediately, Mr. Porcino is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Eng, PJ., Mastro, Rivera, Skelos and Dillon, JJ., concur.
Ordered that the resignation of Scott Porcino, admitted as Scott Richard Porcino, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Scott Porcino, admitted as Scott Richard Porcino, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*28Ordered that Scott Forcino, admitted as Scott Richard Forcino, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Scott Forcino, admitted as Scott Richard Forcino, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Scott Forcino, admitted as Scott Richard Forcino, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).